Exhibit 10.3



 

THUNDER BRIDGE ACQUISIITION II, LTD.

9912 Georgetown Pike

Suite D203

Great Falls, Virginia 22066

 

August 8, 2019

 

Thunder Bridge Capital, LLC

9912 Georgetown Pike

Suite D203

Great Falls, Virginia 22066

 

Re: Advisory Services Agreement

 

Ladies and Gentlemen:

 

This letter agreement by and between Thunder Bridge Acquisition II, Ltd. (the
“Company”) and Thunder Bridge Capital, LLC (“TBC”), dated as of the date hereof,
will confirm our agreement that, commencing on the date the securities of the
Company are first listed on the Nasdaq Capital Market (the “Listing Date”),
pursuant to a Registration Statement on Form S-1 and prospectus filed with the
Securities and Exchange Commission (the “Registration Statement”) and continuing
until the earlier of the consummation by the Company of an initial business
combination or the Company’s liquidation (in each case as described in the
Registration Statement) (such earlier date hereinafter referred to as the
“Termination Date”):

 

(i) TBC, an affiliate of the Company’s Chief Executive Officer, shall provide
advisory services relating to the Company’s search for and consummation of an
initial business combination. In exchange therefor, the Company shall pay TBC
the sum of $20,000 per month commencing on the Listing Date, and will be
entitled to be reimbursed for any out-of-pocket expenses, continuing monthly
thereafter until the Termination Date; and

 

(ii) TBC hereby irrevocably waives any and all right, title, interest, causes of
action and claims of any kind as a result of, or arising out of, this letter
agreement (each, a “Claim”) in or to, and any and all right to seek payment of
any amounts due to it out of, the trust account established for the benefit of
the public shareholders of the Company and into which substantially all of the
proceeds of the Company’s initial public offering will be deposited (the “Trust
Account”), and hereby irrevocably waives any Claim it may have in the future,
which Claim would reduce, encumber or otherwise adversely affect the Trust
Account or any monies or other assets in the Trust Account, and further agrees
not to seek recourse, reimbursement, payment or satisfaction of any Claim
against the Trust Account or any monies or other assets in the Trust Account for
any reason whatsoever.

 

This letter agreement constitutes the entire agreement and understanding of the
parties hereto in respect of its subject matter and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby.

 

This letter agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by the parties
hereto.

 

No party hereto may assign either this letter agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee.

 

This letter agreement constitutes the entire relationship of the parties hereto,
and any litigation between the parties (whether grounded in contract, tort,
statute, law or equity) shall be governed by, construed in accordance with, and
interpreted pursuant to the laws of the State of New York, without giving effect
to its choice of laws principles.

 

This letter agreement may be executed in one or more counterparts, each of which
shall for all purposes be deemed to be an original but all of which together
shall constitute one and the same letter agreement.

 

[Signature Page Follows]

  

 

 

   

  Very truly yours,       THUNDER BRIDGE ACQUISITION II, LTD.         By:  /s/
Gary A. Simanson     Name:  Gary A. Simanson     Title: Chief Executive Officer

 

AGREED TO AND ACCEPTED BY:       THUNDER BRIDGE CAPITAL, LLC           By:  /s/
Gary A. Simanson     Name:  Gary A. Simanson     Title: Managing Director  

 

[Signature Page to Advisory Services Agreement]

 

 

 



 